[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-2117

                   NATIVIDAD MERCADO AYALA,

                    Plaintiff, Appellant,

                              v.

               KENNETH S. APFEL, COMMISSIONER,
               SOCIAL SECURITY ADMINISTRATION,

                     Defendant, Appellee.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Carmen Consuelo Cerezo, U.S. District Judge]

                            Before

                    Selya, Circuit Judge,
               Bownes, Senior Circuit Judge,
                 and Stahl, Circuit Judge.

   Salvador Medina De La Cruz on brief for appellant.
   Guillermo Gil, United States Attorney, Lilliam Mendoza Toro,
Assistant U.S. Attorney, and Robert M. Peckrill, Assistant Regional
Counsel, Social Security Administration, on brief for appellee.

MAY 4, 1999

          Per Curiam.     Claimant Natividad Mercado Ayala
appeals from the judgment of the district court which
determined that the decision of the Commissioner of Social
Security that claimant was not under a disability was supported
by substantial evidence.  After carefully reviewing the
parties' briefs and the record, we affirm the judgment of the
district court for essentially the reasons stated in its
Judgment, dated July 15, 1998.
          Affirmed.  See Local Rule 27.1. 

                           -2-